DETAILED ACTION

Status of Claims
•    The following is a first, non-final office action in response to the communications filed 12/15/2020.
•    Claims 1-20 are currently pending and have been examined.

Election/Restriction
	Applicant’s election with traversal, dated 12/15/2020, is acknowledged. The traversal is on that grounds that inventions 1-3 are not distinct. Applicant’s arguments regarding inventions 1-3 not being distinct are persuasive. The examiner agrees that the inventions 1-3 are not distinct and that claims 1-20 should be grouped together. Accordingly, claims 1-20 have been examined. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Application No. IN201841017210, filed on 05/08/2018 has been received.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:

With regards to claim 1, the limitation “latent feature vector” (Line 17) appears to have a grammatical error. The limitation should likely read “the latent feature vector.”
With regards to claim 8, the limitation “generate the latent feature vector using skip gram based technique, continuous bag words model, GLOVE model, low rank matrix factorization, or combinations thereof” appears to have a grammatical error. This limitation should likely read “generate the latent feature vector using a skip gram based technique, a continuous bag of words model, a GLOVE model, low rank matrix factorization, or combinations thereof.”

Appropriate correction is required.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regards to claim 1, this claim recites the limitation “the observable feature vectors” (Line 9). This claim previously recites an observable feature vector for each of the one or more fashion products. The examiner notes that there are one or more fashion products, and accordingly, there may only be one fashion product. Thus, there may also only be one observable feature vector. In a case where there is only one fashion product and one observable feature vector, language describing “the observable feature vectors” is unclear. The examiner interprets this limitation to read “observable feature vectors.”
With regards to claim 1, this claim recites the limitation “the respective user” (Line 10). There is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “a respective user.”
With regards to claim 1, this claim recites the limitation “the latent feature vectors” (Line 14). This claim previously recites a latent feature vector for each of the one or more fashion products. The examiner notes that there are one or more fashion products, and accordingly, there may only be one fashion product. Thus, there may also only be one observable feature vector. In a case where there is only one fashion product and one observable feature vector, language describing “the observable feature vectors” is unclear. The examiner interprets this limitation to read “latent feature vectors.”
claims 2-9 inherit the deficiencies of claim 1, and are thus rejected for at least the same rationale.

With regards to claim 5, this claim recites the limitation “and/or” (Lines 4, 7, 10). Accordingly, the claim recites “return and exchange” or alternatively “return or exchange.” While it is clear how one could return or exchange an item, it is not clear how one could return and exchange an item. A return indicates an item is returned for credit, while an exchange indicates an item is returned and exchanged for another item. Thus, it is unclear how these mutually exclusive acts might both occur. The examiner interprets this limitation to read “or.”

With regards to claim 9, this claim recites the limitation “the fashion product” (Line 10). There is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “a fashion product.”

With regards to claim 10, this claim recites the limitation “substantially greater” (Line 8). This limitation is a relative term which renders the claim indefinite.  The term “substantially greater” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner interprets this claim to mean greater in any capacity and by any amount.
Dependent claims 11-19 inherit the deficiencies of claim 10, and are thus rejected for at least the same rationale.

With regards to claim 11, this claim recites the limitation “substantially similar” (Line 4). This limitation is a relative term which renders the claim indefinite.  The term “substantially similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner interprets this claim to mean similar in any capacity.

With regards to claim 12, this claim recites the limitation “relatively frequently” (Line 5). This limitation is a relative term which renders the claim indefinite.  The term “relatively frequently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner interprets this claim to mean the first set of products is more frequently purchased in some capacity.

With regards to claim 13, this claim recites the limitation “a second latent feature” (Line 7). This claim previously recites “a first latent feature vector,” and subsequently recites “the first and second latent feature vectors.” Thus, it is unclear whether this limitation is referring to a second latent feature or a second latent feature vector. The examiner interprets this limitation to read “a second latent feature vector.”

With regards to claim 14, this claim recites the limitation “the first latent feature vector” (Lines 2-3). There is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “a first latent feature vector.”

With regards to claim 15, this claim recites the limitation “the second latent feature vector” (Lines 2-3). There is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “a second latent feature vector.”

With regards to claim 19, this claim recites the limitation “the fashion product” (Lines 4-5). There is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “a fashion product.”

With regards to claim 20, this claim recites the limitation “relatively frequently” (Line 6). This limitation is a relative term which renders the claim indefinite.  The term “relatively frequently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner interprets this claim to mean the first set of products is more frequently purchased in some capacity.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-19 are directed to a machine and claim 20 is directed to a process. Therefore, claims 1-20 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”.  
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
access purchase and content data of one or more fashion products purchased by a plurality of users; 
generate an observable feature vector for each of the one or more fashion products, wherein the observable feature vector is generated based upon observable features data corresponding to each of the one or more fashion products; 
aggregate the observable feature vectors of the fashion products purchased by each user to compute an observable user vector for the respective user; 
generate a latent feature vector for each of the one or more fashion products, wherein the latent feature vector is generated based upon latent features data corresponding to each fashion product; 
aggregate the latent feature vectors of fashion products purchased by each user to compute a latent user vector for the respective user; 
generate size and fitting recommendations of fashion products for each user based upon the observable feature vector, the observable user vector, latent feature vector and the latent user vector.
Additionally, representative claim 10 recites at least the following limitations that are believed to recite an abstract idea:
access purchase and content data of one or more fashion products purchased by a plurality of users; 
identify a first set of fashion products associated with a first purchase record and a second set of fashion products associated with a second purchase record, wherein the first purchase record is substantially greater than the second purchase record; 
generate a first observable user vector and a first latent user vector for each of the first set of fashion products, wherein the first observable user vector is generated based upon observable features data corresponding to each of the first set of fashion products and the first latent user vector is generated based upon latent features data corresponding to each of the first set of fashion products; 
generate a second observable user vector and a second latent user vector for each of the second set of fashion products, wherein the second observable user vector is generated based upon observable features data corresponding to each of the second set of fashion products and the second latent user vector is generated based upon latent features data corresponding to each of the second set of fashion products; 
generate size and fitting recommendations of the first set of fashion products for each user via a first analysis based upon the first observable user vector and the first latent user vector;   
generate size and fitting recommendations of the second set of fashion products for each user via a second analysis based upon the second observable user vector and the second latent user vector, wherein the second analysis receives deep learning data corresponding to the first set of fashion products from the first analysis.
Independent claim 20 recites similar limitations as claim 10, and the additional limitations, believed to recite additional abstract ideas:
identifying a first set of fashion products and a second set of fashion products, wherein the first set of fashion products are relatively frequently purchased by the users compared to the second set of fashion products; and
transmitting deep learning data corresponding to the first set of fashion products to a second analysis.


Under Prong Two of Step 2A of the 2019 PEG, claim 1 recites additional elements, such as a memory having computer-readable instructions stored therein; and a processor configured to [perform steps]. Claim 10 recites the additional elements of claim 1 and further recites a first and second deep learning model. Additionally, claim 20 recites the additional elements of a computer and a first and second deep learning model. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1, 10, and 20 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1, 10, and 20 merely recite a commonplace business method (i.e., using purchase history to recommend products to a user) being applied on a general purpose computer.  See MPEP FairWarning v. Iatric Sys.).  Likewise, claims 1, 10, and 20 specifying that the abstract idea of using purchase history to recommend products to a user is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claims 1, 10, and 20 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1, 10, and 20 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 10, and 20 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
a memory having computer-readable instructions stored therein; and a processor configured to [perform steps]. Claim 10 recites the additional elements of claim 1 and further recites a first and second deep learning model. Additionally, claim 20 recites the additional elements of a computer and a first and second dep learning model. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claims 1, 10, and 20 are manual processes, e.g., receiving information, sending information, analyzing information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1, 10, and 20 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1, 10, and 20 specifying that the abstract idea of using purchase history to recommend products to a user is executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 10 and 20 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 10, and 20 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-9 and 11-19, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-9 and 11-19 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they further recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors.  Dependent claims 6-7, 9, 11-13, and 16-19 fail to identify additional elements and as such, are not indicative of integration into a practical application. Dependent claims 2-5, 8, and 14-15 further identify additional elements, such as an e-commerce fashion platform, a Gradient Boost Classifier (GBC), a neural network, ensemble techniques, a skip gram based technique, continuous bag words model, GLOVE model, low rank matrix factorization and an autoencoder. Similar to discussion above the with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f). Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 2-5, 8, and 14-15 Alice/Mayo test, claims 1-20 are ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 9-13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over McGovern et al. (US 20140067596 A1), hereinafter McGovern, in view of Snyder et al. (US 20190130285 A1), hereinafter Snyder.

In regards to claim 1, McGovern discloses a size and fitting recommendation system for fashion products (McGovern: [abstract]; [0032]), the system comprising: 
a memory having computer-readable instructions stored therein (McGovern: [0107] – “the memory 1008 stores a software program”); and 
a processor configured to (McGovern: [0107] – “the processor 1004”): 
access purchase and content data of one or more fashion products purchased by a plurality of users (McGovern: [0052-0053] – “receive consumer purchase history and ratings…Merchants or product manufacturers provide the detailed descriptions (including SKU numbers) for the salable items” (e.g., ratings and SKU are content data); [0033] – “products can include shoes, clothing, fashion accessories”; [0029] – “recommendation engine collects consumer purchase history from subscribed consumers” (e.g., a plurality of users); 
generate an observable feature value for each of the one or more fashion products, wherein the observable feature value is generated based upon observable features data corresponding to each of the one or more fashion products (McGovern: [0053-0054] and Fig. 5 – “recommendation engine 402 creates a data structure to store the extracted and identified purchase data…illustrated data structure 500 includes data fields for…meta-data associated with the salable item”; Fig. 5 displays a meta-data column for the purchases, including colors (i.e., an observable feature)); 
aggregate the observable feature values of the fashion products purchased by each user to compute an observable user value for the respective user (McGovern: [0070] – “the recommendation engine 402 also uses past purchases to identify consumer preferences. A consumer's preferences (i.e., user features) correspond to correlations among certain traits of 
generate a latent feature value for each of the one or more fashion products, wherein the latent feature value is generated based upon latent features data corresponding to each fashion product (McGovern: [0053-0054] and Fig. 5 – “recommendation engine 402 creates a data structure to store the extracted and identified purchase data…illustrated data structure 500 includes data fields for…meta-data associated with the salable item”; Fig. 5 displays a meta-data column for the purchases, including sizes, as well as a merchant column (e.g., sizes and merchants are latent features)); 
aggregate the latent feature values of fashion products purchased by each user to compute a latent user value for the respective user (McGovern: [0070] – “the recommendation engine 402 also uses past purchases to identify consumer preferences. A consumer's preferences (e.g., user features) correspond to correlations among certain traits of salable items. For instance, the recommendation engine 402 determines a consumer's preference for size, …brand, merchant (i.e., latent features)”; 
generate size and fitting recommendations of fashion products for each user based upon the observable feature value, the observable user value, the latent feature value and the latent user value (McGovern: [0089] and Figs. 8 & 9 – “a list of dress pants that the recommendation engine 402 provides to a consumer of interest 602…the recommendation engine 402 selects a color and size for each pair of dress pants based on colors purchased by cohorts and relative sizing between the consumer of interest 602 and cohorts based on brand, merchant, and/or style. The `Conf.` data field shows a calculated confidence score for each type of recommended dress pants, which is used by the recommendation engine 402 to create an ordering within the data 
McGovern further discloses calculating distance vectors between consumers based on purchasing history and/or ratings (McGovern: [0030]),
yet McGovern does not explicitly disclose that the generated and computed values are vectors. However, Snyder teaches a similar system of determining suitable items (Snyder: [0017]), including 
that the generated and computed values are vectors (Snyder: [0049] – “generate a…feature vector based on some set of structured attributes…generate a…feature vector based on less structured information such as item reviews”).
It would have been obvious to one of ordinary skill in the art to that the generated and computed values are vectors, as taught by Snyder, in the size and fitting recommendation system of McGovern since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of McGovern, to include the teachings of Snyder, in order to present items better suited to the user’s needs (Snyder: [0016]).

In regards to claim 2, McGovern/Snyder teaches the system of claim 1. McGovern further discloses wherein the processor is further configured to execute the computer-readable instructions to access the purchase and content data of the one or more fashion products purchased by the users via an e-commerce fashion platform (McGovern: [0057] – “the 

In regards to claim 3, McGovern/Snyder teaches the system of claim 2. McGovern further discloses wherein the processor is further configured to execute the computer-readable instructions to generate size and fitting recommendations for fashion apparel purchased by the users via an e-commerce fashion platform (McGovern: [0071] – “The recommendation engine 402 also determines that other consumers who have purchased size 32-regular jeans from Merchant A typically purchase size 28-tall jeans from Merchant B. The recommendation engine 402 accordingly provides a recommendation for the jeans from Merchant B in the 28-tall size”; [0043] – “The merchant server 308b then displays advertisements on one or more webpages for salable items corresponding to the recommended salable items provided to the merchant”).

In regards to claim 4, McGovern/Snyder teaches the system of claim 1. McGovern further discloses wherein the processor is further configured to execute the computer-readable instructions to generate the size and fitting recommendations using an algorithm (McGovern: [0007] – “recommendation engine uses one or more cluster and cohort algorithms configured to provide salable item recommendations”; [0089]), 
yet does not explicitly disclose generating recommendations using a Gradient Boost Classifier (GBC), a neural network, ensemble techniques, or combinations thereof. However, Snyder teaches generating recommendations using a Gradient Boost Classifier (GBC), a neural network, ensemble techniques, or combinations thereof (Snyder: [0022] – “a neural network model may be used as the score generator model”; [0023] – “one or more categories or subcategories may be identified as likely targeted categories for the consumer”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Snyder with McGovern for the reasons identified above with respect to claim 1.

In regards to claim 6, McGovern/Snyder teaches the system of claim 1. McGovern further discloses wherein the processor is further configured to execute the computer-readable instructions to access the observable features data corresponding to each of the one or more fashion products, wherein the observable features data comprises physical measurements, type of material, a season type, an occasion type, colour, shape, or combinations thereof of each of the fashion products (McGovern: [0053-0054] and Fig. 5 – “recommendation engine 402 creates a data structure to store the extracted and identified purchase data…illustrated data structure 500 includes data fields for…meta-data associated with the salable item”; Fig. 5 displays a meta-data column for the purchases, including colors; [0030] – “dress pants…casual pants” (e.g., an occasion type)).

In regards to claim 7, McGovern/Snyder teaches the system of claim 1. McGovern further discloses wherein the processor is further configured to execute the computer-readable instructions to access the latent features data corresponding to each fashion product, wherein the latent features data comprises design information, brand information, a type of fit, or combinations thereof of each of the fashion products (McGovern: [0053-0054] and Fig. 5 – 

In regards to claim 9, McGovern/Snyder teaches the system of claim 1. McGovern further discloses wherein the processor is further configured to execute the computer-readable instructions to generate one or more size and fitting recommendations for each user, wherein the size and fitting recommendations comprise personalized size information across brands, fit type, brand type, product type, or combinations thereof of a fashion product for each user (McGovern: [0070-0071] – “uses past purchases to identify consumer preferences…a consumer has a preference for size 32-regular jeans from Merchant A…extrapolate that consumer's preferences of salable items not yet purchased by the consumer…determines that other consumers who have purchased size 32-regular jeans from Merchant A typically purchase size 28-tall jeans from Merchant B. The recommendation engine 402 accordingly provides a recommendation for the jeans from Merchant B in the 28-tall size”).

In regards to claim 10, McGovern discloses a size and fitting recommendation system for fashion products (McGovern: [abstract]; [0032]), the system comprising: 
a memory having computer-readable instructions stored therein (McGovern: [0107] – “the memory 1008 stores a software program”); and 
a processor configured to (McGovern: [0107] – “the processor 1004”): 
access purchase and content data of one or more fashion products purchased by a plurality of users (McGovern: [0052-0053] – “receive consumer purchase history and ratings…Merchants or product manufacturers provide the detailed descriptions (including SKU numbers) for the salable items (e.g., ratings and SKU are content data)”; [0033] – “products can include shoes, clothing, fashion accessories”; [0029] – “recommendation engine collects consumer purchase history from subscribed consumers” (e.g., a plurality of users)); 
identify a first set of fashion products associated with a first purchase record and a second set of fashion products associated with a second purchase record, wherein the first purchase record is substantially greater than the second purchase record (McGovern: [0070-0071] – “uses past purchases to identify consumer preferences…a consumer has a preference for size 32-regular jeans from Merchant A” (e.g., jeans from Merchant A are a first set of products associated with a first purchase record); [0071] – “extrapolate that consumer's preferences of salable items not yet purchased by the consumer…determines that other consumers who have purchased size 32-regular jeans from Merchant A typically purchase size 28-tall jeans from Merchant B” (e.g., jeans from Merchant B are a second set of products associated with a second purchase record); Examiner note: the first purchase record is greater than the second purchase record because it includes a purchase by the consumer, while the second record does not);
generate a first observable user value and a first latent user value  for each of the first set of fashion products, wherein the first observable user value is generated based upon observable features data corresponding to each of the first set of fashion products and the first latent user value is generated based upon latent features data corresponding to each of the first set of fashion products (McGovern: [0052-0054] and Fig. 5 – “receive consumer purchase history…recommendation engine 402 creates a data structure to store the extracted and identified 
generate a second observable user value and a second latent user value for each of the second set of fashion products, wherein the second observable user value is generated based upon observable features data corresponding to each of the second set of fashion products and the second latent user value is generated based upon latent features data corresponding to each of the second set of fashion products (McGovern: [0052-0054] and Fig. 5 – “receive consumer purchase history…recommendation engine 402 creates a data structure to store the extracted and identified purchase data…illustrated data structure 500 includes data fields for…meta-data associated with the salable item”; Fig. 5 displays a meta-data column for the purchases, including colors (i.e., an observable user value) and a meta-data column for the purchases, including sizes, as well as a merchant column (e.g., sizes and merchants are latent user values); See also Fig. 6, displaying purchase information associated with multiple users (e.g., the analysis is performed for items in the second set of fashion products)); 
generate size and fitting recommendations of the first set of fashion products for each user via an analysis based upon the first observable user value and the first latent user value (McGovern: [0089] and Figs. 8 & 9 – “the recommendation engine 402 selects a color and size for each pair of dress pants based on colors purchased by cohorts and relative sizing between the consumer of interest 602 and cohorts based on brand, merchant, and/or style. The `Conf.` data 
generate size and fitting recommendations of the second set of fashion products for each user via a second analysis based upon the second observable user value and the second latent user value, wherein the second analysis receives data corresponding to the first set of fashion products from the first analysis (McGovern: [0089] and Figs. 8 & 9 – “the recommendation engine 402 selects a color and size for each pair of dress pants based on colors purchased by cohorts and relative sizing between the consumer of interest 602 and cohorts based on brand, merchant, and/or style. The `Conf.` data field shows a calculated confidence score for each type of recommended dress pants, which is used by the recommendation engine 402 to create an ordering within the data structure 800”; [0088] – “recommendation engine 402 may adjust confidence scores for the salable items based on the preferences”; [0070-0071] – “uses past purchases to identify consumer preferences…a consumer has a preference for size 32-regular jeans from Merchant A…extrapolate that consumer's preferences of salable items not yet purchased by the consumer…determines that other consumers who have purchased size 32-regular jeans from Merchant A typically purchase size 28-tall jeans from Merchant B” (e.g., the second analysis with respect to Merchant B receives data from the first analysis with respect to Merchant A); see also [0026]).
vectors; and that the first and second analyses are deep learning models, wherein the second deep learning model receives deep learning data from the first deep learning model. However, Snyder teaches a similar system of determining suitable items (Snyder: [0017]), including 
that the generated values are vectors (Snyder: [0049] – “generate a…feature vector based on some set of structured attributes…generate a…feature vector based on less structured information such as item reviews”); and
that the first and second analyses are deep learning models, wherein the second deep learning model receives deep learning data from the first deep learning model (Snyder: [0017] – “one or more machine learning models or algorithms may be employed in each subsystem. For example, a first machine learning model (such as a deep neural network model) may be used to obtain embedding vectors representing salient characteristics of various items in one embodiment. The embedding vectors (i.e., deep learning data) may be used as part of the input (together with feedback interpretations) to a second machine learning model”).
It would have been obvious to one of ordinary skill in the art to include that generated and computed values are vectors; and that the first and second analyses are deep learning models, wherein the second deep learning model receives deep learning data from the first deep learning model, as taught by Snyder, in the size and fitting recommendation system of McGovern since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time 

In regards to claim 11, McGovern/Snyder teaches the system of claim 10. McGovern further discloses wherein the processor is further configured to execute the computer-readable instructions to transmit data corresponding to at least one fashion product of the first set of fashion products to the second analysis, wherein the at least one fashion product is substantially similar to the second set of fashion products (McGovern: [0070-0071] – “uses past purchases to identify consumer preferences…a consumer has a preference for size 32-regular jeans from Merchant A…extrapolate that consumer's preferences of salable items not yet purchased by the consumer…determines that other consumers who have purchased size 32-regular jeans from Merchant A typically purchase size 28-tall jeans from Merchant B” (e.g., the second analysis with respect to Merchant B receives data transmitted from the first analysis with respect to Merchant A); see also [0026]),
yet does not explicitly disclose transmitting deep learning data to the second deep learning model. However, Snyder teaches transmitting deep learning data to the second deep learning model (Snyder: [0017] – “one or more machine learning models or algorithms may be employed in each subsystem. For example, a first machine learning model (such as a deep neural network model) may be used to obtain embedding vectors representing salient characteristics of various items in one embodiment. The embedding vectors (i.e., deep learning data) may be used as part of the input (together with feedback interpretations) to a second machine learning model”).


In regards to claim 12, McGovern/Snyder teaches the system of claim 10. McGovern further discloses wherein the processor is further configured to execute the computer-readable instructions to identify the first set of fashion products associated with the first purchase record and the second set of fashion products associated with the second purchase record, wherein the first set of fashion products are relatively frequently purchased by the users as compared to the second set of fashion products (McGovern: [0070-0071] – “uses past purchases to identify consumer preferences…a consumer has a preference for size 32-regular jeans from Merchant A”; [0071] – “extrapolate that consumer's preferences of salable items not yet purchased by the consumer…determines that other consumers who have purchased size 32-regular jeans from Merchant A typically purchase size 28-tall jeans from Merchant B”; Examiner note: the first purchase record associated with Merchant A is more frequently purchased than that associated with Merchant B because it includes a purchase by the consumer, while the second purchase record is not).

In regards to claim 13, McGovern/Snyder teaches the system of claim 10. McGovern further discloses wherein the processor is further configured to execute the computer-readable instructions to: generate a first observable feature value and a second observable feature value corresponding to each of the first and second set of fashion products respectively (McGovern: [0053-0054] and Fig. 5 – “recommendation engine 402 creates a data structure to store the ; 
aggregate the first and second observable feature values of the fashion products purchased by each user to compute the first and second observable user values respectively for each user (McGovern: [0070] – “the recommendation engine 402 also uses past purchases to identify consumer preferences. A consumer's preferences (i.e., user features) correspond to correlations among certain traits of salable items. For instance, the recommendation engine 402 determines a consumer's preference for…color, …type of salable item, etc. (i.e., observable features)); 
generate a first latent feature value and a second latent feature value corresponding to each of the first and second set of fashion products respectively (McGovern: [0053-0054] and Fig. 5 – “recommendation engine 402 creates a data structure to store the extracted and identified purchase data…illustrated data structure 500 includes data fields for…meta-data associated with the salable item”; Fig. 5 displays a meta-data column for the purchases, including sizes, as well as a merchant column (e.g., sizes and merchants are latent features); See also Fig. 6, displaying purchase information associated with multiple users (e.g., the analysis is for first and second values)); and 
aggregate the first and second latent feature values of fashion products purchased by each user to compute the first and second latent user values respectively for each user (McGovern: [0070] – “the recommendation engine 402 also uses past purchases to identify consumer preferences. A consumer's preferences (e.g., user features) correspond to correlations 
yet McGovern does not explicitly disclose that the generated values are vectors. However, Snyder teaches a similar system of determining suitable items (Snyder: [0017]), including 
that the generated values are vectors (Snyder: [0049] – “generate a…feature vector based on some set of structured attributes…generate a…feature vector based on less structured information such as item reviews”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Snyder with McGovern for the reasons identified above with respect to claim 10.

In regards to claim 16, McGovern/Snyder teaches the system of claim 10. McGovern further discloses wherein the processor is further configured to execute the computer-readable instructions to identify the first and the second set of fashion products, wherein the first and second set of fashion products comprise fashion apparel (McGovern: [0070-0071] – “uses past purchases to identify consumer preferences…a consumer has a preference for size 32-regular jeans from Merchant A” (e.g., jeans from Merchant A are a first set of products associated with a first purchase record); [0071] – “extrapolate that consumer's preferences of salable items not yet purchased by the consumer…determines that other consumers who have purchased size 32-regular jeans from Merchant A typically purchase size 28-tall jeans from Merchant B”).

In regards to claim 17, McGovern/Snyder teaches the system of claim 16. McGovern further discloses wherein the processor is further configured to execute the computer-readable instructions to identify the first and the second set of fashion products, wherein the first set of fashion products comprise shirts, t-shirts, jeans, trousers, or combinations thereof and the second set of fashion products comprise sweaters, jackets, sweatshirts, tunics, or combinations thereof (McGovern: [0070-0071] – “uses past purchases to identify consumer preferences…a consumer has a preference for size 32-regular jeans from Merchant A” (e.g., jeans from Merchant A are a first set of products associated with a first purchase record); see also Fig. 2, displaying the fashion items may be sweaters (e.g., the second set of items may be sweaters)).

In regards to claim 18, McGovern/Snyder teaches the system of claim 10. McGovern further discloses wherein the processor is further configured to execute the computer-readable instructions to: access the observable features data corresponding to each of the one or more fashion products, wherein the observable features data comprises physical measurements, type of material, a season type, an occasion type, colour, product type, or combinations thereof of each of the fashion products (McGovern: [0053-0054] and Fig. 5 – “recommendation engine 402 creates a data structure to store the extracted and identified purchase data…illustrated data structure 500 includes data fields for…meta-data associated with the salable item”; Fig. 5 displays a meta-data column for the purchases, including colors); and
access the latent features data corresponding to each fashion product, wherein the latent features data comprises design information, brand information, a type of fit, or combinations thereof of each of the fashion products (McGovern: [0053-0054] and Fig. 5 – “recommendation engine 402 creates a data structure to store the extracted and identified purchase data…illustrated 

In regards to claim 19, McGovern/Snyder teaches the system of claim 10. McGovern further discloses wherein the processor is further configured to execute the computer-readable instructions to generate one or more size and fitting recommendations for each user, wherein the size and fitting recommendations comprise personalized size information across brands, fit type, brand type, or combinations thereof of the fashion product for each user (McGovern: [0070-0071] – “uses past purchases to identify consumer preferences…a consumer has a preference for size 32-regular jeans from Merchant A…extrapolate that consumer's preferences of salable items not yet purchased by the consumer…determines that other consumers who have purchased size 32-regular jeans from Merchant A typically purchase size 28-tall jeans from Merchant B. The recommendation engine 402 accordingly provides a recommendation for the jeans from Merchant B in the 28-tall size”).

In regards to claim 20, McGovern discloses computer-implemented method for recommending size and fitting information for fashion products (McGovern: [abstract]; [0032]), the method comprising: 
accessing purchase and content data of one or more fashion products purchased by a plurality of users (McGovern: [0052-0053] – “receive consumer purchase history and ratings…Merchants or product manufacturers provide the detailed descriptions (including SKU numbers) for the salable items (e.g., ratings and SKU are content data)”; [0033] – “products can 
identifying a first set of fashion products and a second set of fashion products, wherein the first set of fashion products are relatively frequently purchased by the users compared to the second set of fashion products (McGovern: [0070-0071] – “uses past purchases to identify consumer preferences…a consumer has a preference for size 32-regular jeans from Merchant A” (e.g., jeans from Merchant A are a first set of products associated with a first purchase record); [0071] – “extrapolate that consumer's preferences of salable items not yet purchased by the consumer…determines that other consumers who have purchased size 32-regular jeans from Merchant A typically purchase size 28-tall jeans from Merchant B” (e.g., jeans from Merchant B are a second set of products associated with a second purchase record) Examiner note: the first purchase record is relatively frequently purchased as compared to the second purchase record because it includes a purchase by the consumer, while the second record does not);
generating a first observable user value and a first latent user value for the first set of fashion products, wherein the first observable user value is generated based upon observable features data corresponding to each of the first set of fashion products and the first latent user value is generated based upon latent features data corresponding to each of the first set of fashion products (McGovern: [0052-0054] and Fig. 5 – “receive consumer purchase history…recommendation engine 402 creates a data structure to store the extracted and identified purchase data…illustrated data structure 500 includes data fields for…meta-data associated with the salable item”; Fig. 5 displays a meta-data column for the purchases, including colors (i.e., an observable feature) and a meta-data column for the purchases, including sizes, as well as a merchant column (e.g., sizes and merchants are latent features); See also Fig. 6, displaying 
generating a second observable user value and a second latent user value for the second set of fashion products; wherein the second observable user value is generated based upon observable features data corresponding to each of the second set of fashion products and the second latent user value is generated based upon latent features data corresponding to each of the second set of fashion products (McGovern: [0052-0054] and Fig. 5 – “receive consumer purchase history…recommendation engine 402 creates a data structure to store the extracted and identified purchase data…illustrated data structure 500 includes data fields for…meta-data associated with the salable item”; Fig. 5 displays a meta-data column for the purchases, including colors (i.e., an observable feature) and a meta-data column for the purchases, including sizes, as well as a merchant column (e.g., sizes and merchants are latent features); See also Fig. 6, displaying purchase information associated with multiple users (e.g., an analysis for items in the second set of fashion products)); 
generating size and fitting recommendations of the first set of fashion products for each user via a first analysis based upon the first observable user value and the first latent user value (McGovern: [0089] and Figs. 8 & 9 – “the recommendation engine 402 selects a color and size for each pair of dress pants based on colors purchased by cohorts and relative sizing between the consumer of interest 602 and cohorts based on brand, merchant, and/or style. The `Conf.` data field shows a calculated confidence score for each type of recommended dress pants, which is used by the recommendation engine 402 to create an ordering within the data structure 800”; [0088] – “recommendation engine 402 may adjust confidence scores for the salable items based on the preferences”; [0070] – “a consumer has a preference for size 32-regular jeans from 
transmitting data corresponding to the first set of fashion products to a second analysis (McGovern: [0070-0071] – “uses past purchases to identify consumer preferences…a consumer has a preference for size 32-regular jeans from Merchant A…extrapolate that consumer's preferences of salable items not yet purchased by the consumer…determines that other consumers who have purchased size 32-regular jeans from Merchant A typically purchase size 28-tall jeans from Merchant B”); and 
generating size and fitting recommendations of the second set of fashion products for each user via the second analysis based upon the second observable user value and the second latent user value (McGovern: [0089] and Figs. 8 & 9 – “a list of dress pants that the recommendation engine 402 provides to a consumer of interest 602…the recommendation engine 402 selects a color and size for each pair of dress pants based on colors purchased by cohorts and relative sizing between the consumer of interest 602 and cohorts based on brand, merchant, and/or style. The `Conf.` data field shows a calculated confidence score for each type of recommended dress pants, which is used by the recommendation engine 402 to create an ordering within the data structure 800”; [0088] – “recommendation engine 402 may adjust confidence scores for the salable items based on the preferences”); see also [0070-0071]).
yet McGovern does not explicitly disclose that generated and computed values are vectors; and that the first and second analyses are deep learning models, wherein the second deep learning model receives deep learning data from the first deep learning model. However, Snyder teaches a similar system of determining suitable items (Snyder: [0017]), including 
vectors (Snyder: [0049] – “generate a…feature vector based on some set of structured attributes…generate a…feature vector based on less structured information such as item reviews”); and
that the first and second analyses are deep learning models, wherein the second deep learning model receives deep learning data from the first deep learning model (Snyder: [0017] – “one or more machine learning models or algorithms may be employed in each subsystem. For example, a first machine learning model (such as a deep neural network model) may be used to obtain embedding vectors representing salient characteristics of various items in one embodiment. The embedding vectors (i.e., deep learning data) may be used as part of the input (together with feedback interpretations) to a second machine learning model”).
It would have been obvious to one of ordinary skill in the art to include that generated and computed values are vectors; and that the first and second analyses are deep learning models, wherein the second deep learning model receives deep learning data from the first deep learning model, as taught by Snyder, in the size and fitting recommendation system of McGovern since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of McGovern, to include the teachings of Snyder, in order to present items better suited to the user’s needs (Snyder: [0016]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McGovern, in view of Snyder, in view of Schoenmackers et al. (US 20180268818 A1), hereinafter Schoenmackers.

In regards to claim 5, McGovern/Snyder teaches the system of claim 4. McGovern further discloses 
wherein the processor is further configured to execute the computer-readable instructions to: analyze the purchase data of the one or more fashion products purchased by each of the plurality of users to determine user product information with respect to fashion products (McGovern: [0043] – “collect feedback data regarding which recommended salable items a user views and/or purchases”; see also [0089]);
identify one or more positive samples of fashion products that are retained by the users (McGovern: [0043] – “collect feedback data regarding which recommended salable items a user views and/or purchases”); and
utilize the model to generate size and fitting recommendations for each of the plurality of users (McGovern: [0089] – “recommendation engine 402 selects a color and size for each pair of dress pants”; see also [0007]),
yet McGovern does not explicitly disclose that user product information is reasons for return or exchange of products; identifying one or more negative samples of fashion products that are returned or exchanged by the users; that the model is a Gradient Boost Classifier; and training the Gradient Boost Classifier based upon the purchase data, the one or more positive samples, the one or more negative samples, the reasons for return or exchange of the fashion products, or combinations thereof.

that user product information is reasons for negative action with respect to products (Snyder: [0030] – “processing of the feedback may be performed…whether a particular gesture is to be interpreted as positive feedback or negative feedback…some of the analysis and interpretation of the feedback signals may be performed at the refinement subsystem 140”); 
identifying one or more negative samples of fashion products that are associated with a negative action by the users (Snyder: [0030] – “processing of the feedback may be performed…whether a particular gesture is to be interpreted as positive feedback or negative feedback…some of the analysis and interpretation of the feedback signals may be performed at the refinement subsystem 140”); and
training the model based upon the purchase data, the one or more positive samples, the one or more negative samples, the reasons for return or exchange of the fashion products, or combinations thereof (Snyder: [0031] – “one or more result set candidacy score generators 146 may be re-trained in a given refinement iteration, with the training data set based at least in part on the feedback signals and on feature sets of the corresponding items”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Snyder with McGovern for the reasons identified above with respect to claim 1.
However, Schoenmackers teaches a recommendation system (Schoenmackers: [0043]), including
that a negative action comprises a return or exchange (Schoenmackers: [0051] – “services such as…return item…implemented”); and
a Gradient Boost Classifier (Schoenmackers: [0106] – “machine learning algorithm may be…gradient boosted machine” 
It would have been obvious to one of ordinary skill in the art to include that a negative action comprises a return or exchange; and that a model is a Gradient Boost Classifier, as taught by Schoenmackers, in the size and fitting recommendation system of McGovern/Snyder since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of McGovern/Snyder, to include the teachings of Schoenmackers, in order to deliver improvements in understanding needs of the customer (Schoenmackers: [0034]).

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McGovern, in view of Snyder, in view of Pavletic et al. (US 20190295114 A1), hereinafter Pavletic.

In regards to claim 8, McGovern/Snyder teaches the system of claim 6. McGovern further discloses wherein the processor is further configured to execute the computer-readable instructions to generate the latent feature value (McGovern: [0053-0054] and Fig. 5 – “recommendation engine 402 creates a data structure to store the extracted and identified purchase data…illustrated data structure 500 includes data fields for…meta-data associated with the salable item”; Fig. 5 displays a meta-data column for the purchases, including sizes, as well as a merchant column (e.g., sizes and merchants are latent features)),
vector (Snyder: [0049] – “generate a…feature vector based on some set of structured attributes…generate a…feature vector based on less structured information such as item reviews”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Snyder with McGovern for the reasons identified above with respect to claim 1.
Yet McGovern/Snyder does not explicitly teach generating the vector using a skip gram based technique, a continuous bag of words model, a GLOVE model, low rank matrix factorization, or combinations thereof. 
However, Pavletic teaches a system of tailored products and recommendation (Pavletic: [0003]), including generating the vector using a skip gram based technique, a continuous bag of words model, a GLOVE model, low rank matrix factorization, or combinations thereof (Pavletic: [0104-0105] – “Vectors are extracted from various inputs, such as text…Text features are processed using a feature extraction engine using bag of words or skip-gram techniques”).
It would have been obvious to one of ordinary skill in the art to include generating the vector using a skip gram based technique, a continuous bag of words model, a GLOVE model, low rank matrix factorization, or combinations thereof, as taught by Pavletic, in the size and fitting recommendation system of McGovern/Snyder since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of McGovern/Snyder, to 

In regards to claim 14, McGovern/Snyder teaches the system of claim 10. McGovern further discloses wherein the processor is further configured to execute the computer-readable instructions to generate the first latent feature value (McGovern: [0053-0054] and Fig. 5 – “recommendation engine 402 creates a data structure to store the extracted and identified purchase data…illustrated data structure 500 includes data fields for…meta-data associated with the salable item”; Fig. 5 displays a meta-data column for the purchases, including sizes, as well as a merchant column (e.g., sizes and merchants are latent features)),
and Snyder further teaches the generated value is a vector (Snyder: [0049] – “generate a…feature vector based on some set of structured attributes…generate a…feature vector based on less structured information such as item reviews”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Snyder with McGovern for the reasons identified above with respect to claim 10.
Yet McGovern/Snyder does not explicitly teach generating the vector using a skip gram based technique. 
However, Pavletic teaches a system of tailored products and recommendation (Pavletic: [0003]), including generating the vector using a skip gram based technique (Pavletic: [0104-0105] – “Vectors are extracted from various inputs, such as text…Text features are processed using a feature extraction engine using…skip-gram techniques”).
generating the vector using a skip gram based technique, as taught by Pavletic, in the size and fitting recommendation system of McGovern/Snyder since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of McGovern/Snyder, to include the teachings of Pavletic, in order to identify features and relationships (Pavletic: [0104]).

Claim 15  is rejected under 35 U.S.C. 103 as being unpatentable over McGovern, in view of Snyder, in view of Misra et al. (US 10290040 B1), hereinafter Misra.

In regards to claim 15, McGovern/Snyder teaches the system of claim 10. McGovern further discloses wherein the processor is further configured to execute the computer-readable instructions to generate the second latent feature value (McGovern: [0053-0054] and Fig. 5 – “recommendation engine 402 creates a data structure to store the extracted and identified purchase data…illustrated data structure 500 includes data fields for…meta-data associated with the salable item”; Fig. 5 displays a meta-data column for the purchases, including sizes, as well as a merchant column (e.g., sizes and merchants are latent features)),
and Snyder further teaches the generated value is a vector (Snyder: [0049] – “generate a…feature vector based on some set of structured attributes…generate a…feature vector based on less structured information such as item reviews”).

Yet McGovern/Snyder does not explicitly teach generating the feature using an autoencoder. 
However, Misra teaches a system of tailored products and recommendation (Misra: [0003]), including generating the feature using an autoencoder (Misra: Col. 6, Ln. 5-10 – “using…auto-encoder…selecting the most relevant information to describe the person or other entity”).
It would have been obvious to one of ordinary skill in the art to include generating the feature using an autoencoder, as taught by Misra, in the size and fitting recommendation system of McGovern/Snyder since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of McGovern/Snyder, to include the teachings of Misra, in order to select the most relevant information to describe the entity (Misra: Col. 6, Ln. 5-10).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969.  The examiner can normally be reached on Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625